Filed 8/29/22; Certified for Publication 9/20/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      FIRST APPELLATE DISTRICT

                                DIVISION FOUR


 CHARLOTTE KERNAN,
            Plaintiff and Appellant,
                                                  A162750
 v.
 THE REGENTS OF THE                               (San Francisco City &
 UNIVERSITY OF                                    County Super. Ct. No.
 CALIFORNIA,                                      CGC-18-564062)
            Defendant and
            Respondent.


        Plaintiff Charlotte Kernan sued defendant Regents of the
University of California for medical malpractice after she
delivered a stillborn baby at Zuckerberg San Francisco General
Hospital (the hospital).1 She appeals from the judgment after the
trial court granted summary judgment to defendant on the basis
that her action was time-barred under the one-year statute of
limitations set forth in Code of Civil Procedure section 340.5.2


        Zuckerberg San Francisco General Hospital is a partner
        1

with the University of California San Francisco, which is itself
part of the Regents of the University of California.
      Subsequent statutory references are to the Code of Civil
        2

Procedure unless otherwise specified.

                                           1
Plaintiff argues (1) that there are triable issues of fact as to
whether her action is time-barred, and (2) that there is disputed
evidence as to the date of her fetus’s death, such that a
reasonable juror could find her claim timely. We agree with her
first argument and therefore need not reach the second. We shall
reverse.
                          BACKGROUND
Factual Background
      On November 4, 2016, plaintiff was 39 weeks pregnant
when she went to the hospital for an External Cephalic Version
(ECV), a procedure to rotate her healthy fetus from a breech
position to a head-first position. Doctors recorded the ECV as
successful and monitored the fetal heartbeat for 40 minutes
following the procedure. There was no indication of any problem
and the post-procedure fetal monitoring was considered
“reassuring.” Later that night, following her discharge from the
hospital, plaintiff could not detect any fetal movement.
      The next day, November 5, 2016, plaintiff returned to the
hospital because she continued not to detect any fetal movement.
Upon performing an ultrasound, doctors informed plaintiff that
there was no fetal heartbeat and that she had suffered an
intrauterine fetal demise (IUFD). The doctors told plaintiff and
noted in the medical records that they could not determine the
etiology of the fetal death. They also noted in plaintiff’s records
that nothing in the literature indicated an association between
ECV procedures and fetal demise.




                                  2
      The doctors induced labor on November 5, 2016, and after
30 hours of labor, plaintiff delivered a stillborn baby on
November 7, 2016. The delivery doctor, Dr. Juan Vargas, told
plaintiff that upon initial inspection, the baby, placenta, and cord
all appeared healthy and he could not see any indicators as to
why plaintiff’s baby died.
      According to the hospital records, on November 5, 2016,
plaintiff debated whether to have an autopsy performed because
of concern that it would delay her child’s Muslim burial service.
Plaintiff denies discussing an autopsy that day, but in any event,
her doctors explained that autopsies are often unsuccessful in
elucidating the underlying cause of an IUFD, although they may
provide families with peace of mind. At some point, plaintiff
decided to order an autopsy, and she worked with the hospital to
find a mortuary that would accommodate her needs.
      Dr. Vargas offered to discuss the autopsy report with
plaintiff after it was completed.       After some months of delay due
to Dr. Vargas not responding to plaintiff’s requests to review the
autopsy report with her, plaintiff met with a different doctor, Dr.
Kerns, on July 10, 2017, to review the baby’s autopsy results.
During that meeting, plaintiff learned that various doctors had
reviewed and discussed her case during a morbidity and
mortality conference at the hospital, but Dr. Kerns refused to
answer plaintiff’s questions about what had been said during the
conference.3 According to plaintiff, she first became subjectively


      3Plaintiff understood that the hospital held morbidity and
mortality conferences when an unusual death occurred.

                                    3
suspicious that medical negligence had caused her baby’s death
during her July 10, 2017, meeting with Dr. Kerns.
Procedural Background
      On November 6, 2017, plaintiff served notice of her
intention to commence an action against defendant pursuant to
section 364. Within 90 days, on February 2, 2018, she filed her
complaint alleging that defendant’s medical negligence caused
her fetal demise.
      Defendant moved for summary judgment, arguing that the
action was time-barred under section 340.5’s one-year statute of
limitations because the limitations period commenced on
November 5, 2016 when plaintiff was informed of the IUFD,
inquired into the etiology of the fetal death, and requested an
autopsy. The trial court granted defendant’s summary judgment
motion on the basis that plaintiff was on inquiry notice as a
matter of law when she learned of the fetal death on November 5,
2016, one day after the ECV procedure.
                          DISCUSSION
I.    Standard of Review
      Summary judgment is appropriate “if all the papers
submitted show that there is no triable issue as to any material
fact and that the moving party is entitled to judgment as a
matter of law.” (§ 437c, subd. (c).) A party meets “his or her
burden of showing that a cause of action has no merit if the party
has shown . . . that there is a complete defense to the cause of
action.” (§ 437c, subd. (p)(2).) If defendant meets its initial
burden, the burden shifts to plaintiff to show “that a triable issue



                                  4
of one or more material facts exists as to the cause of action or a
defense thereto.” (§ 437c, subd. (p)(2).) “There is a triable issue
of material fact if, and only if, the evidence would allow a
reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable
standard of proof.” (Aguilar v. Atlantic Richfield Co. (2001)
25 Cal.4th 826, 850.)
      We review an order granting summary judgment de novo,
considering the admissible evidence set forth in the moving and
opposing papers. (Wilson v. 21st Century Ins. Co. (2007)
42 Cal.4th 713, 717.) “We liberally construe the evidence in
support of the party opposing summary judgment and resolve
doubts concerning the evidence in favor of that party.” (Ibid.)
II.   Statute of Limitations – Governing Legal Principles
      Statutes of limitations “protect defendants from the stale
claims of dilatory plaintiffs” by “ ‘prescrib[ing] the periods beyond
which’ a plaintiff may not bring a cause of action.” (Norgart v.
Upjohn Co. (1999) 21 Cal.4th 383, 395.) “The statute of
limitations operates in an action as an affirmative defense.” (Id.
at p. 396.)
      Plaintiff’s claim for medical negligence is governed by
section 340.5, which provides in relevant part: “In an action for
injury or death against a health care provider based upon such
person’s alleged professional negligence, the time for the
commencement of action shall be three years after the date of
injury or one year after the plaintiff discovers, or through the use
of reasonable diligence should have discovered, the injury,



                                  5
whichever occurs first.” (§ 340.5, italics added.) “[T]he term
‘injury,’ as used in section 340.5, means both ‘a person’s physical
condition and its “negligent cause.” ’ ” (Gutierrez v. Mofid (1985)
39 Cal.3d 892, 896.)
      “The delayed discovery rule has been applied in ‘cases
where it is manifestly unjust to deprive plaintiffs of a cause of
action before they are aware that they have been injured.’
[Citation.] The rule protects a plaintiff who is ‘ “blamelessly
ignorant” ’ of his cause of action.” (Brisbane Lodging, L.P. v.
Webcor Builders, Inc. (2013) 216 Cal.App.4th 1249, 1257.)
“Under the discovery rule, the statute of limitations begins to run
when the plaintiff suspects or should suspect that her injury was
caused by wrongdoing.” (Jolly v. Eli Lilly & Co. (1988) 44 Cal.3d
1103, 1110, italics added (Jolly); Knowles v. Superior Court
(2004) 118 Cal.App.4th 1290, 1298–1299 [“Jolly’s discussion of
the discovery rule applies to actions involving section 340.5”].) “If
the plaintiff has notice or information of circumstances that
would put a reasonable person on inquiry notice, the limitation
period is activated.” (Brewer v. Remington (2020) 46 Cal.App.5th
14, 24.)
      The discovery rule thus “sets forth two alternate tests for
triggering the limitations period: (1) a subjective test requiring
actual suspicion by the plaintiff that the injury was caused by
wrongdoing; and (2) an objective test requiring a showing that a
reasonable person would have suspected the injury was caused by
wrongdoing. [Citation.] The first to occur under these two tests




                                  6
begins the limitations period.” (Kitzig v. Nordquist (2000)
81 Cal.App.4th 1384, 1391.)
       Section 364 is also pertinent here. That statute, which
requires notice of intention to commence a medical negligence
action, provides: “If the notice is served within 90 days of the
expiration of the applicable statute of limitations, the time for the
commencement of the action shall be extended 90 days from the
service of the notice.” (§ 364, subds. (a), (d).) Plaintiff served her
notice of intent to sue on November 6, 2017, and filed her
complaint within 90 days from that date; the parties therefore
agree that her action was timely under sections 364 and 340.5 if
the limitations period commenced on or after November 6, 2016.
Plaintiff’s action was untimely and defendant was entitled to
summary judgment if, as the trial court found, the limitations
period commenced as a matter of law on November 5, 2016—the
date plaintiff learned of the fetal death.
III.   Analysis
       On this record and under the legal principles set forth
above, there is a triable issue of fact regarding the triggering of
the limitations period. We examine the subjective and objective
prongs of section 340.5’s discovery rule in turn. (Kitzig v.
Nordquist, supra, 81 Cal.App.4th at p. 1391 [subjective and
objective tests for triggering limitations period under section
340.5].)
   A. Subjective Prong of Section 340.5
       Plaintiff states that she first suspected defendant’s
wrongdoing when she met with Dr. Kerns on July 10, 2017.



                                  7
Defendant argues, however, that plaintiff subjectively suspected
medical negligence on November 5, 2016, because she ordered an
autopsy that day. We are unpersuaded by defendant’s
contention.
      First, contrary to defendant’s argument below and on
appeal, the hospital records do not establish that plaintiff ordered
an autopsy on November 5, 2016, the day she learned of the
IUFD. The medical notes state that although plaintiff was
“intersted [sic] in an autopsy and any additional blood tests that
might elucide [sic] the underlying cause” of the fetal death,
plaintiff was still undecided about whether to order an autopsy as
of 10:41 p.m. on November 5, 2016.
      Second, in her supplemental declaration in opposition to
defendant’s motion for summary judgment, plaintiff denied even
discussing an autopsy on November 5, 2016, let alone requesting
one.4 Plaintiff stated that on the day she learned of her baby’s



      4 Defendant asserts that plaintiff’s supplemental
declaration was untimely filed and therefore procedurally
prohibited. Defendant waived this objection, however, by not
raising it at the summary judgment hearings below. (§ 437c,
subd. (b)(5).) In any event, the trial court did not abuse its
discretion by accepting plaintiff’s supplemental declaration
because defendant suffered no prejudice from the admission of
this evidence. (Bozzi v. Nordstrom, Inc. (2010) 186 Cal.App.4th
755, 765 [trial court may permit late papers in the interests of
justice].) In her opposition to defendant’s motion for summary
judgment, plaintiff argued that she did not suspect medical
negligence until July 10, 2017. Defendant addressed this
argument in its reply to plaintiff’s opposition brief, but asserted
that plaintiff cited no evidence in support of her argument.
Plaintiff’s supplemental declaration simply provided evidentiary

                                 8
death, she was in no shape to talk to anyone about anything, nor
was she thinking far enough ahead to order an autopsy. Whether
plaintiff in fact ordered an autopsy on November 5, 2016, was
therefore very much in dispute.
      Moreover, on November 5, 2016, doctors informed plaintiff
that the cause of her IUFD was unknown, and that they would
“provide an array of tests in the hopes of finding an etiology.” Dr.
Vargas similarly told plaintiff on the day she delivered the
stillborn that although an autopsy might not elucidate an
etiology for the IUFD, it could provide “piece [sic] of mind.” Thus,
even assuming plaintiff requested an autopsy on November 5,
2016, a reasonable trier of fact could conclude that plaintiff did so
to learn information about the reason for her baby’s death and to
seek closure, not because she subjectively suspected defendant’s
wrongdoing.
      In addition, after plaintiff learned of the fetal death on
November 5, 2016, she remained under her doctors’ care and
delivered the stillborn baby at the hospital on November 7, 2016.
She also continued to work with the hospital to obtain the
autopsy and the autopsy review. A reasonable trier of fact could
infer from these actions that plaintiff continued to trust the
hospital even after learning of the IUFD, undermining
defendant’s contention that plaintiff subjectively suspected
defendant’s negligent performance of the ECV procedure on the
day she learned her baby had died.



support for the argument defendant had already addressed in its
reply.

                                  9
      Accordingly, defendant fails to establish that the one-year
statute of limitations was triggered by plaintiff’s actual,
subjective suspicion of wrongdoing on November 5, 2016.
(Graham v. Hansen (1982) 128 Cal.App.3d 965, 972-973 [“If
plaintiff believes because of injuries she has suffered that
someone has done something wrong,” she is on actual notice, and
the statutory period begins]; Dolan v. Borelli (1993) 13
Cal.App.4th 816, 820, 823 [one-year statute of limitations began
running when plaintiff believed something had gone wrong and
doctor had performed her surgery improperly].)
   B. Objective Prong of section 340.5
      Defendant also contends that plaintiff’s action is time-
barred under the objective test because the only reasonable
inference from the facts is that plaintiff should have suspected on
November 5, 2016, that the IUFD was caused by defendant’s
wrongdoing. We disagree.
      The ECV was performed on the morning of November 4,
2016 . It was considered uncomplicated and successful. Doctors
monitored a “reassuring” fetal heartbeat for 40 minutes after the
procedure.
      After not feeling fetal movement beginning on the night of
November 4, 2016, plaintiff returned to the hospital on November
5, 2016 and was told that she had suffered an IUFD with an
unknown cause.
      As of November 6, 2016, the etiology of the fetal demise
remained unclear . The medical records on that date state that
“ECV is not shown in literature to be assoc[iated] with fetal



                                 10
demise.” On November 7, 2016, the day plaintiff delivered the
baby, Dr. Vargas told her that the stillborn baby, placenta, and
cord all looked healthy, and he did not see any indication as to
why the baby had died. The autopsy report, dated November 8,
2016, found no specific cause for the fetal demise and noted that
“[i]n many cases, it is difficult to be certain of the etiology of
stillbirth.”
      “[P]laintiffs are required to conduct a reasonable
investigation after becoming aware of an injury, and are charged
with knowledge of the information that would have been revealed
by such an investigation.” (Fox v. Ethicon Endo-Surgery,
Inc. (2005) 35 Cal.4th 797, 808.) However, “ ‘[t]he mere fact that
[a medical] operation does not produce hoped-for results does not
signify negligence and will not cause commencement of the
statutory period.’ ” (Kitzig v. Nordquist, supra, 81 Cal.App.4th at
p. 1392.) Rather, “[w]hen there has been a belated discovery of
the cause of action, the issue whether the plaintiff exercised
reasonable diligence is a question of fact for the court or jury to
decide. The drastic remedy of summary judgment may not be
granted unless reasonable minds can draw only one conclusion
from the evidence.” (Enfield v. Hunt (1979) 91 Cal.App.3d 417,
419–420.)
      The hospital’s records demonstrate that reasonable minds
could differ as to whether plaintiff should have suspected
negligent performance of the ECV on November 5, 2016, the day
she learned she had suffered an IUFD. The November 4, 2016
ECV initially appeared uncomplicated and successful. On



                                  11
November 5, 2016, plaintiff’s doctors did not know the cause of
the IUFD, and as of November 6, 2016, they remained unaware
of any association between ECV procedures and fetal demise.
Given that medical professionals did not suspect wrongdoing, and
given that defendant’s autopsy report corroborates plaintiff’s
understanding that fetuses sometimes die in utero for unknown
reasons, we cannot say that reasonable minds could draw only
one conclusion—that plaintiff should have suspected defendant’s
wrongdoing on November 5, 2016.
        In sum, defendant’s evidence does not establish as a matter
of law that the limitations period commenced on November 5,
2016.
                                DISPOSITION
        We reverse the grant of summary judgment on statute of
limitations grounds. Plaintiff shall recover her costs on appeal.




                                                      BROWN, J.


WE CONCUR:

POLLAK, P. J.
GOLDMAN, J.

Kernan v. Regents of the University of California (A162750)




                                         12
Filed 9/20/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   FIRST APPELLATE DISTRICT

                          DIVISION FOUR


 CHARLOTTE KERNAN,
         Plaintiff and Appellant,
                                       A162750
 v.
 THE REGENTS OF THE                    (San Francisco City &
 UNIVERSITY OF                         County Super. Ct. No.
 CALIFORNIA,                           CGC-18-564062)
        Defendant and
        Respondent.


THE COURT:


       The opinion in the above-entitled matter filed on August
29, 2022, was not certified for publication in the Official Reports.
For good cause it now appears that the opinion should be
published in the Official Reports and it is so ordered.




Date: September 20, 2022                          POLLAK, P. J.
Trial Court:   San Francisco City & County Superior Court

Trial Judge:   Hon. Ethan P. Schulman

Counsel:       Bravo Law Offices, Joseph K. Bravo for
               Plaintiff and Appellant.

               Cole Pedroza LLP, Kenneth R. Pedroza,
               Cassidy Davenport; Craddick, Candland &
               Conti, Ann H. Larson for Defendant and
               Respondent.